                 Case 3:19-cv-05480-BHS Document 9 Filed 08/18/20 Page 1 of 1



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     JEFFREY PAUL GIBLIN,                             CASE NO. 3:19-CV-05480-BHS
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   ZACHARY BLOOMFIELD, et al.

 9                           Defendants.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 8. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)     The R&R is ADOPTED;

16          (2)     This case is DISMISSED without prejudice; and

17          (3)     The Clerk shall enter JUDGMENT and close this case.

18          Dated this 18th day of August, 2020.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
22


     ORDER - 1
